 Case 2:20-cr-20359-GAD-RSW ECF No. 1, PageID.1 Filed 08/19/20 Page 1 of 4




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,

                            Plaintiff,       Case: 2:20−cr−20359
     -vs-                                    Assigned To : Drain, Gershwin A.
                                             Referral Judge: Whalen, R. Steven
                                             Assign. Date : 8/19/2020
D-1 ELENI BUCCA,                             Description: INFO USA v. BUCCA
                                             (SO)
                            Defendant.



                      INFORMATION



THE UNITED STATES ATTORNEY CHARGES:

                     GENERAL ALLEGATIONS

     At all times relevant to this Information:

1.   LA Insurance, Inc. was a company that sold various insurance

products.

2.   LA Insurance maintained an account at a Citizens Bank branch in

Royal Oak, Michigan. Citizens Bank was a financial institution, as

defined by 18 U.S.C. §20.

                                     1
 Case 2:20-cr-20359-GAD-RSW ECF No. 1, PageID.2 Filed 08/19/20 Page 2 of 4




3.   Defendant ELENI BUCCA was employed as an assistant to the

president of LA Insurance, working at the company headquarters in

Royal Oak, Michigan. Among other things, Defendant ELENI BUCCA

made bookkeeping entries for the company using a QuickBooks

program.

5.   In her position, defendant ELENI BUCCA had access to the

routing and account number information for the LA Insurance account

at Citizens Bank.

6.   During the approximate time-period from April 2019 through

August 2019, defendant ELENI BUCCA initiated approximately 11

wire transfers of funds from the LA Insurance account at Citizens Bank

to accounts of defendant ELENI BUCCA and other persons. Each

transfer was executed without authorization and was for a purpose

unrelated the business of LA Insurance. Each wire transfer was

initiated in the Eastern District of Michigan and was routed through a

Citizen Bank server located outside of the State of Michigan.

7.   Defendant ELENI BUCCA also used funds in the LA Insurance

account at Citizens Bank to purchase a cashier’s check. Defendant


                                     2
 Case 2:20-cr-20359-GAD-RSW ECF No. 1, PageID.3 Filed 08/19/20 Page 3 of 4




ELENI BUCCA used the cashier’s check to purchase a Rolex watch at a

jewelry store.

8.    Defendant ELENI BUCCA concealed the theft of corporate funds

by making false entries in the LA Insurance QuickBooks program.


                             COUNT 1
                     Wire Fraud - 18 U.S.C. §1343
                        D-1 ELENI BUCCA

9.    The General Allegations are included in this count.

10.   Beginning in April 2019 and continuing through August 2019, in

the Eastern District of Michigan, defendant ELENI BUCCA, knowingly

and with intent to defraud, devised and executed a scheme to defraud

her employer, LA Insurance, to obtain money and funds by means of

material false and fraudulent promises, representations and omissions,

and in doing so, transmitted and caused to be transmitted in interstate

commerce, certain writings, signs, signals, pictures and sounds for the

purpose of executing the scheme to defraud; that is, defendant ELENI

BUCCA embezzled funds from her employer. LA Insurance, by

executing and causing to be executed approximately eleven (11) wire

transfers of funds in interstate commerce from the LA Insurance

                                     3
 Case 2:20-cr-20359-GAD-RSW ECF No. 1, PageID.4 Filed 08/19/20 Page 4 of 4




account at Citizens Bank to accounts of defendant ELENI BUCCA and

others. Each wire transfer was conducted without authorization and for

purposes unrelated to the business of LA Insurance.

     In violation of Title 18, United States Code, Section 1343.

                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         /s/ John K. Neal
                                         John K. Neal
                                         Chief, White Collar Crimes Unit


                                         /s/ Stanley J. Janice
                                         Stanley J. Janice
                                         Assistant United States Attorney
                                         211 W. Fort, Suite 2001
                                         Detroit, MI 48226
                                         Tel: 313.226.9740
                                         Email: lee.janice@usdoj.gov
                                         Dated:




                                     4
